O’Neall J.
The terms of this order are not warranted by the rule of Court: The object was to let in the real owner to defend the possession of his tenant; not to subject the plaintiff to inconvenience or loss, or change his rights in the action. This was distinctly said in M’Kie v. Garlington. The Court possesses no power to admit new parties, clothed with the privileges of original defendants. The owner may come in and defend the case in the place of the defendant, and shew a title in himself; but the Court has no authority to permit him to go beyond this, or subject the plaintiff to the necessity of producing other or further evidence, than would have intitled him to a recovery against the original defendant, until the party coming in l;as shewn a title out of the defendant, and in himself. Let the order be modified.
Johnson J. and Harper J. concurred.
Order modified.